PER CURIAM OPINION OVERRULING MOTION FOR LEAVE TO FILE WRIT OF MANDAMUS
Pursuant to Tex.R.App.P. 211(c), a majority of the court concludes that relator’s motion for leave to file petition for writ of mandamus was improvidently granted. Our order granting such motion is withdrawn, and the motion is overruled. We neither approve nor disapprove of those portions of the Court of Appeals’ opinion concerning waiver of privileges (1) by a party on the basis of its bringing suit, and (2) by a nonparty for failing to assert objections to a subpoena duces tecum within the ten-day period provided by it. Thomas & Betts Corp. v. Martin, 798 S.W.2d 866, 367-68 (Tex.App.1990).